Citation Nr: 1302632	
Decision Date: 01/24/13    Archive Date: 01/31/13

DOCKET NO.  09-44 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to a compensable initial disability rating for service-connected right knee disability.

3.  Entitlement to a compensable initial disability rating for service-connected left knee disability.

4.  Entitlement to a compensable initial disability rating for residuals of left wrist fracture.

5.  Entitlement to an initial disability rating for service-connected right shoulder disability in excess of 10 percent.

6.  Entitlement to an initial disability rating for service-connected left shoulder disability in excess of 10 percent.

7.  Entitlement to a compensable initial disability rating for service-connected residuals, status-post dislocation of the left hand fifth digit.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to January 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  During the course of the appeal, jurisdiction of the Veteran's case was transferred to the St. Petersburg, Florida, RO.

In May 2012, the Veteran presented sworn testimony during a personal hearing in St. Petersburg, Florida, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.



FINDINGS OF FACT

1.  At no time during the current appeal period has the Veteran been diagnosed with a chronic low back disability.

2.  The Veteran's service-connected left knee disability is manifested by x-ray evidence of degenerative arthritic changes and pain without limitation of motion.  The left knee disability is not manifested by lateral instability or recurrent subluxation.

3.  The Veteran's service-connected right knee disability is manifested by pain without limitation of motion.  There is no evidence of degenerative changes in the right knee shown upon x-ray.  The right knee disability is not manifested by lateral instability or recurrent subluxation.

4.  The Veteran's service-connected residuals of left wrist fracture are not manifested by a disability that equates to dorsiflexion less than 15 degrees or palmar flexion limited in line with the forearm.

5.  The Veteran's service-connected right knee, left knee, and left wrist disabilities do not present a disability picture so exceptional or unusual as to render impractical the application of the schedular rating standards.

6.  In May 2012, prior to the promulgation of a final decision in the appeal, the Veteran informed the Board that he was withdrawing from appeal his claims of entitlement to increased initial disability ratings for service-connected left and right shoulder disabilities and residuals, status-post dislocation of the left hand fifth digit.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & West Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

2.  The criteria for the assignment of an initial 10 percent disability rating for arthritis of the Veteran's service-connected left knee have been met.  38 U.S.C.A. § 5107 (West 2002 & West Supp. 2012); 38 C.F.R. §§ 4.71, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2012).

3.  The criteria for a compensable initial disability rating for the Veteran's service connected right knee are not met.  38 U.S.C.A. §§ 1110, 1116(f), 5107 (West 2002 & West Supp. 2012); 38 C.F.R. §§ 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2012).

4.  The criteria for a compensable rating for left wrist disability have not been met.  38 U.S.C.A. §§ 1110, 1116(f), 5107 (West 2002 & West Supp. 2012); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5214, 5215 (2012).

7.  The requirements for referral of the Veteran's increased rating claims for his service-connected right knee, left knee, and left wrist disabilities to the appropriate VA authority for extraschedular consideration have not been met.  38 C.F.R. § 3.321(b) (2012).

8.  The criteria for the withdrawal of the substantive appeal by the Veteran as to the claim for an increased initial disability rating for the service-connected right shoulder disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).

9.  The criteria for the withdrawal of the substantive appeal by the Veteran as to the claim for an increased initial disability rating for the service-connected left shoulder disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).

10.  The criteria for the withdrawal of the substantive appeal by the Veteran as to the claim for a compensable initial disability rating for the service-connected residuals, status-post dislocation of the left hand fifth digit have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits and must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.
As for the service-connected right knee, left knee, and left wrist, the claims for higher disability ratings are "downstream" issues in that they arose from initial grants of service connection.  Prior to the April 2008 rating decision, the RO issued a letter in November 2007 that advised the Veteran of the evidence necessary to substantiate his claims for service connection and of his and VA's respective obligations with regard to obtaining evidence.  As previously noted, in the April 2008 rating action, the RO granted service connection for right knee, left knee, and left wrist disabilities and evaluated each of these disabilities as noncompensable from February 1, 2008.

Importantly, where, as here, service connection has been granted and the initial ratings and effective dates have been assigned, the claims for service connection have been more than substantiated and proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess, 19 Vet. App. at 490-91; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In addition, with respect to the service connection claim, the November 2007 letter informed the Veteran of the evidence needed to sustain a claim of direct service connection.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  He was also informed of the types of evidence that could substantiate this claim, such as medical records or lay statements regarding personal observations.  He was asked to provide information as to where he had been treated and was informed that VA was responsible for obtaining any federal records, VA records, and any medical examinations, if necessary.  He was also provided with notice of how disability ratings and effective dates are determined.  Accordingly, the Board concludes that VA has met its duty to notify the Veteran with respect to all of the issues on appeal.

With respect to VA's duty to assist, the Veteran's service treatment records (STRs), and VA and private treatment records have been obtained and associated with the claims file.  The Veteran was also afforded a pertinent VA examination in March 2008.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination obtained here is sufficient, as the examiner considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.  Moreover, the Board notes that, at the May 2012 hearing, the Veteran's representative specifically stated that the March 2008 examination was proper and can be used for rating purposes.  See the May 2012 Board hearing transcript, pg. 14.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2012).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome here, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In sum, the facts relevant to this appeal have been properly developed, and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  Thus, the Veteran will not be prejudiced by the Board's proceeding to adjudicate the merits of his increased rating and service connection claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

II. Analysis - Service Connection Claim

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995). 
Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); and Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including arthritis, when manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2012).

Here, the Veteran asserts that service connection is warranted for a low back disability, which he contends was incurred during his military service.  See, e.g., the May 2012 Board hearing transcript.  Specifically, the Veteran testified that he injured his back when a piece of sheet metal he was carrying was caught by the wind, causing him to jerk his back.  Id. at pg. 3.

A review of the Veteran's STRs indicates that he complained of an onset of low back pain following a lifting injury in August 1987.  The Veteran was diagnosed with a thoracic myofascial strain.  He was placed on a physical profile for a week, which required that he lift no more than 30 pounds.  A subsequent complaint of lower/upper back pain was documented in January 2006.

The Veteran was afforded a VA examination in March 2008 at which time the examiner noted his complaints of low back pain and stiffness after activity.  The Veteran reported that his pain was a 10/10, elicited by physical activity and stress.  The examiner noted that the Veteran's posture and gait were within normal limits and further indicated that the Veteran's low back was normal upon physical examination.  X-rays of the lumbar spine were within normal limits.  Consequently, the examiner concluded that, with respect to the Veteran's low back, "there is no diagnosis because there is no pathology to render a diagnosis."

Thus, the competent evidence tends to show that the in-service thoracic myofascial strain resolved without residual disabilities.  This is supported by the lack of findings of any chronic disabling residuals of those complaints in the post-service years up to the present.  Moreover, the Veteran has not submitted any medical evidence to contradict the findings set forth in the March 2008 VA examination report.

Pursuant to 38 U.S.C.A. § 5107(a), it is the claimant's responsibility to "present and support a claim for benefits under laws administered by the Secretary."  See Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (noting the claimant's general evidentiary burden to establish his claim); see also Skoczen v. Shinseki, 564 F.3d 1319, 1328 (Fed. Cir. 2009) (interpreting section 5107 and stating that a claimant has the burden of presenting evidence supporting his claim, albeit with the statutorily mandated assistance of VA).

The Board notes that Congress has specifically limited entitlement to service connection to instances where disease or injury has resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  As such, an essential element of a service connection claim is the establishment of a current disability.  The Veteran has stated that he injured his low back in service and has experienced pain since that time.  However, without a diagnosed or identifiable underlying malady or condition, pain alone does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds sub nom; Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed.Cir.2001).

Accordingly, the Board finds that the evidence of record fails to show a diagnosis of a chronic low back disability at any time during the claim period.  See Brammer v. Derwinski, 3. Vet. App. 223, 225 (1992) (in which the Court held that, in the absence of proof of a present disability, there can be no valid claim) & McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).

In reaching the above conclusions, the Board has not overlooked the Veteran's contentions including his personal testimony concerning low back symptomatology.  As to his assertions that he has a chronic low back disability as a result of service, the Board is aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can also be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

That said, the Board notes that the Veteran in the current appeal is not a medical professional and that his beliefs and statements about medical matters do not constitute competent evidence on matters of medical etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  His contentions are not statements merely about symptomatology, an observable medical condition, or a contemporaneous medical diagnosis, but rather clearly fall within the realm of requiring medical expertise, which he simply does not have.  The Board emphasizes that, although a veteran generally can report his or her observations concerning symptoms, in this particular case, the Veteran is not competent to establish a current diagnosis by his lay statements as such would require medical expertise and diagnostic testing in order for a diagnosis to be rendered.  Consequently, the probative value of the Veteran's implied or explicit assertions that he has a chronic low back disability are outweighed by the objective medical evidence of record.  See Jandreau, supra & Buchanan, supra.

The existence of a disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131.  See Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In other words, the evidence must show that the Veteran currently has, or has had at some point during the current appeal, the disability for which benefits are being claimed.  Here, the Board acknowledges that there is evidence of an in-service back injury.  Crucially, however, there is no competent medical evidence reflective of a chronic low back disability at any time during the current appeal.

Consequently, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a low back disability.  At no time during the current appeal period has a diagnosis of a low back disability been made.  See Brammer, supra. & McClain, supra.

Accordingly, the preponderance of the evidence is against this service connection claim.  The benefit-of-the-doubt rule does not apply, and the Veteran's claim for service connection for a low back disability is denied.  See 38 U.S.C.A § 5107 (West 2002 & Supp. 2012).


III.  Analysis - Initial Ratings Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities. 38 C.F.R. Part 4.  A determination is made as to the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2012); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran is assigned noncompensable disability ratings from the day after his military discharge.  As will be explained below, the Board finds that a 10 percent disability rating is warranted for arthritis of the left knee and a separate 20 percent disability rating is warranted for instability of the left knee throughout the appeal period.  Additionally, a 20 percent disability rating is warranted for instability of the right knee for the entire period.  However, with respect to the left wrist claim, the Board finds that a compensable disability rating is not warranted at any point during the appeal period.

Additionally, when evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2012); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).


a. Left Knee Claim

The Veteran seeks a compensable initial disability rating for his service-connected left knee disability.  His left knee disability is currently rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5260 [leg, limitation of flexion] and 5261 [leg, limitation of extension].

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO, Diagnostic Code 7913.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2012); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  More specifically, VA General Counsel has concluded that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257 and that evaluation of knee dysfunction under both codes would not amount to pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 09-98 (August 14, 1998).  Therefore, a veteran who has both arthritis and instability of the knee may be rated separately, provided that any separate rating must be based upon additional disability.  See also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).

The principal manifestations of the Veteran's left knee disability are pain and instability.  See, e.g., the May 2012 Board hearing transcript.  Moreover, as will be discussed below, the x-ray evidence of record substantiates a diagnosis of degenerative arthritis of the Veteran's left knee.  Due to medical evidence which indicates that the Veteran has instability, together with x-ray evidence of in the left knee, the Board will rate the Veteran separately under Diagnostic Code 5257 and under Diagnostic Codes 5003-5260-5261.

With respect to other potentially applicable diagnostic codes, there is no evidence of ankylosis or malunion or nonunion of the tibia and fibula. Thus, Diagnostic Codes 5256 and 5262 do not apply in this case.  With respect to Diagnostic Codes 5258 and 5259, there is no medical evidence of record that the Veteran exhibits dislocated semilunar cartilage or symptomatic semilunar cartilage removal in the left knee.

Accordingly, the Board finds that Diagnostic Codes 5257 and 5003 are the most appropriate in this case as they pertain to the specific knee disability and symptomatology from which the Veteran currently suffers [instability and arthritis pain].

With respect to the left knee, degenerative arthritis is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5003 [degenerative arthritis].  Under Diagnostic Code 5003, arthritis of a major joint is rated under the criteria for limitation of motion of the affected joint.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2008).  For the purpose of rating disabilities due to arthritis, the knee is considered a major joint.  See 38 C.F.R. § 4.45 (2012).

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2012).

Under Diagnostic Code 5260, limitation of flexion of the leg provides a non-compensable rating if flexion is limited to 60 degrees, a 10 percent rating where flexion is limited to 45 degrees, a 20 percent rating where flexion is limited to 30 degrees, and a maximum 30 percent rating if flexion is limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, limitation of extension of the leg provides a non-compensable rating if extension is limited to five degrees, a 10 percent rating if limited to 10 degrees, a 20 percent rating if limited to 15 degrees, a 30 percent rating if limited to 20 degrees, a 40 percent rating if limited to 30 degrees, and a 50 percent rating if limited to 45 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.

Under Diagnostic Codes 5260 and 5261, a veteran may receive separate ratings for limitations in both flexion and extension.  See VAOPGCPREC 9-2004.

Here, the Veteran seeks a compensable initial disability rating for his service-connected left knee disability.  As was explained above, under Diagnostic Code 5003, arthritis is rated based upon limitation of motion of the knee, with a 10 percent rating to be assigned if there is x-ray evidence of arthritis and limitation of motion is noncompensable under Diagnostic Codes 5260 and 5261.  In order to merit a higher disability rating for arthritis, limitation of flexion and extension must be demonstrated pursuant to Diagnostic Codes 5260 or 5261.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, 5261.

The Veteran was afforded a VA examination in March 2008 to determine the severity of his left knee disability.  At the time, the Veteran complained of near constant knee pain, bilaterally.  The examiner indicated that the left knee showed no signs of edema, effusion, weakness, tenderness, redness, heat, subluxation, or guarding of movement.  The examiner documented crepitus in the left knee with no genu recurvatum or locking pain.  Range of motion studies conducted during the Veteran's VA examination showed that his left knee flexion was 140 degrees and his extension was zero degrees.

Under 38 C.F.R. § 4.71, Plate II, normal range of motion for the knee is zero degrees extension and 140 degrees flexion.  Accordingly, the findings of the March 2008 VA examiner demonstrate normal flexion and extension.

Diagnostic Code 5260 contemplates a noncompensable evaluation where there is limitation of knee flexion to 60 degrees, which is far exceeded by the 140 degrees recorded in connection with the March 2008 VA examination.  There is no evidence which indicates a greater limitation of flexion currently exists in the left knee.  Accordingly, an increased disability rating cannot be assigned based on Diagnostic Code 5260.

Diagnostic Code 5261 contemplates a noncompensable evaluation with a limitation of knee extension to 5 degrees.  As detailed above, the March 2008 VA examiner noted that the left knee extension was zero degrees.  Thus, a compensable disability rating cannot be assigned under Diagnostic Code 5261.

In short, under Diagnostic Codes 5260 and 5261, respectively, the limitation of left knee movement exhibited by the Veteran is not so significantly impaired or limited as to indicate a compensable evaluation under Diagnostic Codes 5260 or 5261.

However, as described above, the Board recognizes that x-rays performed in March 2008 showed evidence of degenerative changes in the left knee.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, where x-ray evidence of degenerative arthritis is presented, but the loss of range of motion is noncompensable, a 10 percent disability rating will be assigned, if movement is painful.  Cf. VAOPGCPREC 09-98 (August 14, 1998).  So it is in this case.

Accordingly, the criteria for a 10 percent disability rating for the left knee pursuant to Diagnostic Code 5003 have been met.

To this end, in DeLuca, supra, the Court held that VA's review of a service-connected musculoskeletal disability must include an assessment of the functional impairment caused by that disability.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2012).  Here, the Veteran has complained of knee pain and popping upon movement, which was documented by the March 2008 VA examiner.  However, the competent medical evidence does not indicate that the Veteran's current symptomatology warrants the assignment of an additional disability rating.  Specifically, the March 2008 VA examiner indicated that, although the Veteran experiences pain upon flexion and extension, he is able to achieve 140 degrees of flexion and zero degrees of extension.  Moreover, the examiner stated that the Veteran's left knee does not demonstrate weakness, fatigue, lack of endurance, incoordination, or changes in range of motion with repeat movements.  See the VA examination report dated March 2008.  Accordingly, the Board finds that additional disability rating, over and above the 10 percent disability rating now assigned for the left knee, is not warranted under Diagnostic Code 5003.

As indicated above, the Board will also consider the application of Diagnostic Code 5257, based upon the Veteran's complaints of instability.  Under Diagnostic Code 5257, a 10 percent disability is warranted when instability is slight, a 20 percent disability is warranted when instability of the knee is moderate, and a 30 percent disability is warranted when instability is severe.

The Board notes that words such as "slight", "moderate" and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2012).  Although the words "slight", "moderate", and "severe" are not defined in VA regulations, "slight" is generally defined as "small in size, degree, or amount"; "moderate" is generally defined as "of average or medium quality, amount, scope, range, etc."; and "severe" is defined as "extremely intense."  See Webster's New World Dictionary, Third College Edition (1988), pgs. 1038, 871, & 1071.

The Board observes that the Veteran told the March 2008 VA examiner that he experienced weakness in his left knee in which it gives out following a period of standing.  He also indicated that it gives way periodically when walking.  The VA examiner additionally noted the Veteran's report that he wears a knee brace daily.  However, the March 2008 VA examiner did not document instability in the Veteran's knee upon physical examination.  Notably, there is no medical evidence of recurrent subluxation.  While the Board recognizes that the Veteran requires the use of a left knee brace for ambulation, and that in his November 2008 notice of disagreement, stated that he wears a knee brace every day for support and that he would be unable to walk or bear significant weight without the brace, there is no objective medical evidence of knee instability or subluxation.  Accordingly, a separate evaluation under Diagnostic Code 5257 is not warranted.  

b. Right Knee Claim

The Veteran seeks a compensable initial disability rating for his service-connected right knee disability.  The rules and regulations with respect to rating knee disabilities has been set forth above and will not be repeated here.

With respect to the Veteran's right knee, the principal manifestations of his disability are pain and instability.  See, e.g., the March 2008 VA examination.  His right knee disability is currently rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5260 [leg, limitation of flexion] and 5261 [leg, limitation of extension].

With respect to other potentially applicable diagnostic codes, there is no evidence of ankylosis or malunion or nonunion of the tibia and fibula.  Thus, Diagnostic Codes 5256 and 5262 do not apply in this case.  With respect to Diagnostic Codes 5258 and 5259, there is no medical evidence of record that the Veteran exhibits dislocated semilunar cartilage or symptomatic semilunar cartilage removal in the right knee.

The Board has also considered the application of Diagnostic Code 5003 [degenerative arthritis].  However, as indicated above, degenerative arthritis must be established by x-ray findings in order to warrant a rating under Diagnostic Code 5003.  Critically, x-rays performed in March 2008 did not show evidence of degenerative changes in the Veteran's right knee.  Rather, he was diagnosed only with patellofemoral syndrome and crepitus.  Accordingly, Diagnostic Code 5003 is not for application with respect to the right knee.

Thus, the Board finds that the Veteran's right knee is appropriately rated under Diagnostic Codes 5260 and 5261.  Additionally, as will be explained below, the Board finds that the Veteran's right knee cannot be separately considered under Diagnostic Code 5257 based on instability.

Here, the Veteran seeks an increased (compensable) disability rating for his service-connected right knee disability.  As indicated above, in order to merit a higher disability rating, limitation of flexion and extension must be demonstrated pursuant to Diagnostic Codes 5260 or 5261.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

The Veteran was afforded a VA examination in March 2008 to determine the severity of his right knee disability.  The examiner indicated that the right knee showed no signs of edema, effusion, weakness, tenderness, redness, heat, subluxation, or guarding of movement.  The examiner documented crepitus in the right knee with no genu recurvatum or locking pain.  Range of motion studies conducted during the Veteran's VA examination showed that his right knee flexion was to 140 degrees and his extension was zero degrees.

Diagnostic Code 5260 contemplates a noncompensable evaluation where there is limitation of knee flexion to 60 degrees, which is far exceeded by the 140 degrees recorded in connection with the VA examination.  There is no evidence which indicates a greater limitation of extension currently exists in the right knee.  As such, an increased disability rating cannot be assigned based on Diagnostic Code 5260.

Diagnostic Code 5261 contemplates a noncompensable evaluation with a limitation of knee extension to 5 degrees.  As detailed above, the March 2008 VA examiner noted that the right knee extension was zero degrees.  A compensable disability rating therefore cannot be assigned for the right knee under Diagnostic Code 5261.
Accordingly, the findings of the March 2008 VA examiner demonstrate normal flexion and extension in the right knee.  See 38 C.F.R. § 4.71, Plate II.  In short, under Diagnostic Codes 5260 and 5261, respectively, the limitation of right knee movement exhibited by the Veteran is not so significantly impaired or limited as to indicate a compensable evaluation under Diagnostic Codes 5260 or 5261.

With respect to the DeLuca considerations, the Veteran has complained of knee pain and popping upon movement, which was documented by the March 2008 VA examiner.  Crucially, the medical evidence does not indicate that the Veteran's current symptomatology warrants the assignment of additional disability.  Specifically, the March 2008 VA examiner explained that, although the Veteran experiences pain upon flexion and extension, he is able to achieve 140 degrees of flexion and zero degrees of extension.  The examiner further stated that the Veteran's right knee does not demonstrate weakness, fatigue, lack of endurance, incoordination, or changes in range of motion with repetitive movement.  See the VA examination report dated March 2008.  The Board thus finds that an additional disability rating is not warranted.

As indicated above, the Board has also considered the application of Diagnostic Code 5257 based upon the Veteran's complaints of instability.  Under Diagnostic Code 5257, a 10 percent disability is warranted when instability is slight, a 20 percent disability is warranted when instability of the knee is moderate, and a 30 percent disability is warranted when instability is severe.

The Veteran told the March 2008 VA examiner that he experienced weakness in his right knee in which it gives out following a period of standing.  He also indicated that it gives way periodically when walking.  The VA examiner additionally noted the Veteran's report that he wears a knee brace daily.  However, the March 2008 VA examiner did not document instability in the Veteran's knee upon physical examination.  Notably, there is no medical evidence of recurrent subluxation.  As with the left knee, the Board recognizes that the Veteran requires the use of a right knee brace for ambulation due to instability, and that in his November 2008 notice of disagreement, stated that he wears a knee brace every day for support and that he would be unable to walk or bear significant weight without the brace.  However, there is no objective medical evidence of knee instability or subluxation.  Accordingly, a separate evaluation under Diagnostic Code 5257 is not warranted.  



c. Left Wrist Claim

The Veteran's left wrist disability is currently evaluated under Diagnostic Code 5215.  This Diagnostic Code assigns a 10 percent rating for dorsiflexion of the wrist that is less than 15 degrees or for palmar flexion of the wrist that is limited in line with the forearm. 38 C.F.R. § 4.71a, Diagnostic Code 5215 (2012).  Ankylosis of the wrist is contemplated by 38 C.F.R. § 4.71a, Diagnostic Code 5214 (2012).  Favorable ankylosis of the wrist in 20 degrees and 30 degrees dorsiflexion warrants a 30 percent rating for the major extremity and a 20 percent rating for the minor extremity.  Id.

The available medical evidence does not show that the Veteran has ankylosis of the left wrist due to the service-connected fracture of the left wrist.  Thus a compensable rating is not warranted under Diagnostic Code 5214.

Pursuant to the VA Rating Schedule, normal range of motion of the wrist is 70 degrees of dorsiflexion and 80 degrees of palmar flexion.  38 C.F.R. § 4.71, Plate I (2012).  In this regard, the Board notes that the Veteran was afforded a VA examination in March 2008 with respect to his left wrist disability.  Critically, the March 2008 VA examiner documented dorsiflexion of 70 degrees and 80 degrees of palmar flexion.  There is no medical evidence of record, which contradicts the March 2008 VA examiner's findings.  Thus, the evidence did not show dorsiflexion of less than 15 degrees, or palmar flexion in line with the forearm.  Consequently, the Veteran is not entitled to a compensable rating under Diagnostic Code 5215 based upon limitation of motion of the left wrist.  See 38 C.F.R. § 4.71a.

The Board has considered whether a higher rating is warranted for the Veteran's service-connected left wrist disability based on functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, or weakness, which results in additional disability beyond that reflected on range-of-motion measurements.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.  Although the record shows that the Veteran experiences pain on motion, the examination report of record indicate that he has not experienced any functional loss due to his disability.  Critically, the Veteran was able to achieve dorsiflexion to 70 degrees and palmar flexion to 80 degrees despite experiencing pain on motion.   The Board therefore finds that the assignment of an additional disability rating based on DeLuca factors is not warranted.

d. Extraschedular Considerations

The Board also finds that evidence does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards.  See 38 C.F.R. § 3.321 (2012).  In this regard, the Board does not dispute that the service-connected right knee, left knee, and left wrist disabilities have had an adverse effect on employability, but it bears emphasis that the schedular rating criteria are designed to take such factors into account.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2012).  Here, the very problems reported by the Veteran are contemplated by the criteria discussed above.  38 C.F.R. §§ 4.10, 4.40.  Thus, given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that a remand to the RO for referral of these issues to the VA Central Office for consideration of extraschedular evaluations is not warranted.

e. Rice Considerations

A request for a total disability rating based on individual unemployability (TDIU) whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.

Review of the VA claims file demonstrates that the Veteran is currently retired.  See the VA Form 21-4138 dated July 2008.  He has not indicated that he is unable to seek or maintain employment as a result of his service-connected right knee, left knee, or left wrist disabilities.  Therefore, the Board finds that the issue of entitlement to TDIU has not been raised by the record.

IV.  Withdrawn Claims

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. § 20.202 (2012).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2012).  Here, at the May 2012 Board hearing, the Veteran expressed his intent to withdraw from appeal the claims of entitlement to increased initial disability ratings for the service-connected right and left shoulder disabilities and residuals, status-post dislocation of the left hand fifth digit.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  As the Veteran has withdrawn from appeal his claims of entitlement to increased initial disability ratings for the service-connected right and left shoulder disabilities and residuals, status-post dislocation of the left hand fifth digit, there remains no allegations of errors of fact or law for appellate consideration as to these issues.  Accordingly, the Board does not have jurisdiction to review these claims, and they must be dismissed.



ORDER

Entitlement to service connection for a low back disability is denied.

An initial disability rating of 10 percent, but no higher, is granted for the service-connected left knee disability for arthritis, subject to controlling regulations applicable to the payment of monetary benefits.

Entitlement to a compensable initial disability rating for the service connected right knee disability is denied.

Entitlement to a compensable initial disability rating for service-connected residuals of left wrist fracture is denied.

The claim of entitlement to an increased initial disability rating for service-connected right shoulder disability is dismissed.

The claim of entitlement to an increased initial disability rating for service-connected left shoulder disability is dismissed.
The claim of entitlement to a compensable initial disability rating for residuals, status-post dislocation of the left hand fifth digit is dismissed.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


